Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission including amendment, argument and a Rule 1.132 Declaration filed on 02/07/2022 has been entered.

Status of the Claims
Claims 1, 7-12, 18, 20, 22-26, 31, 35 and 38-41 are currently pending in a Response. Claims 25, 26, 31 and 35 have been withdrawn and thus, claims 1, 7-12,18,  20, 22-24, and 38-41 are being examined. 

Withdrawn objection/ rejections:
Applicant's amendments/arguments filed 02/07/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 7-12, 18, 20, 22-24 and 38-41 are rejected under 35 USC 103 as being obvious over Rigassi et al. (US2008/0279940A1) in view of Liang et al. (CN103110582A, IDS of 08/02/2019).

Applicant claims including the below claim 1 filed on 02/07/2022. 

    PNG
    media_image1.png
    271
    832
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Rigassi teaches a spontaneously dispersible pharmaceutical composition, e.g., microemulsion or microemulsion preconcentrate comprising cannabinoid receptor binding compound, and carrier medium comprising a lipophilic component, a surfactant, and optionally a hydrophilic component, and process for the the range of Rigassi overlaps the instant range of at least 0.1% or about 0.1 and 12% (claims 2-3 and 8 of prior art); the hydrophilic component includes PEG, transcutol (diethylene glycol monoethyl ether) or triethyl citrate in an amount of about 5 to about 60% which overlaps the instant range of about 30-85% (claims 6 & 8 of prior art); the co-surfactant includes PEG-hydrogenated castor oil or polyoxyethylenesorbitan-fatty acid ester in an amount of about 5 to about 90% which overlaps the instant range of about 1 to about 50% (claim 7 of prior art); and the lipophilic component includes medium chain fatty acid triglyceride (MCT, e.g., Miglyol 812) (claim 5 of prior art); the microemulsion may be administered enterally, for example orally or solution in the form of drink (e.g., [0128]-[0129]); and the active agent may be present in a composition in an amount of e.g., about 0.05% to about 20% ([0031]) which overlaps the instant range of at least 0.1%. 

    PNG
    media_image2.png
    410
    709
    media_image2.png
    Greyscale

The above one embodiment (e.g., Example 5) is directed to microemulsion preconcentrate as follows where the amount 5% of Compound A reads on the instant reads on the instant hydrophilic surfactant and its amount of 42.5% is within about 30-about 85%, and Transcutol HP reads on the instant co-surfactant and its amount of 25.5% is within about 1-50%, and ratio of Cremophor RH 40 to Transcutol HP being about 1.66 (=42.5 to 25.5) which is within between about 1:1 and 6:1; Miglyol 812 reads on the instant MCT; ethanol reads on the instant solvent, and the preconcentrate is free of water, and microemulsion concentrate is fully diluted in an aqueous medium ([0009], [0131] and claim 17 of prior art); the microemulsion is contained in pharmaceutical composition (abstract and claim 9 of prior art) (instant claims 1 (in part), 11, 18, 38 & 41).  
Rigassi further teaches a lipophilic component including glyceryl mono-C6-14 or C16-18 fatty acid esters, vegetable oils, e.g., almond oil, olive oil, corn oil, sunflower oil, safflower oil, glycerol, oleic acid, mono, di, triglycerides, ethoxylated fatty acids, ethyl oleate, etc. ([0036]-[0054] and [0077])(instant claims 7-8); the surfactant component includes hydrogenated castor oils such as Cremophor, polyoxyethylene sorbitan fatty acid esters such as Tween 20 (=POE 20 sorbitan monolaurate), Tween 40 (=POE 40 sorbitan monopalmitate, Tween 80 (=POE 80 sorbitan monooleate, phospholipid, etc. ([0089]-[0090] and [0113]) and its amount of about 5 to about 90% overlaps the instant range of between about 30 and 85% (instant claims 9 and 12); the co-surfactant includes diglycerides, polyoxyethylene fatty ester, Transcutol ([0042], [0044], [0057]-[0059] and Example 4) in which Transcutol is used in an amount of 25.5% that is within between about 1 and 50% (instant claim 10); a microemulsion is brought into contact with e.g., the gastric juices of a subject after oral administration ([0009]) and droplets of mean diameter of less than about 200nm which overlaps the instant range of between about 5 and about 30 nm and thus overlapping range of microemulsion would make cannabinoid compound geometrically and physically integrated into the lipophilic component, devoid of evidence to the contrary (instant claim 20); the composition is provided in the form of capsules, e.g., soft capsule ([0129])(instant claim 39); and the microemulsion composition is administered enterally, e.g., orally ([0128]) (instant claim 40). The microemulsion is useful for the treatment or prevention of chronic pain, especially inflammatory disease, cancer pain, spasm  (abstract and [0001]). 
	However, Rigassi does not expressly teach cannabinoid obtained from a cannabis plant part of instant claim 1. The deficiency is cured by Liang. 
Liang teaches micro-emulsion for pharmaceutical preparations comprising the following components in percentage by weight: (a) 0.01wt%-30wt% of the cannabinol compound which overlaps the instant range of at least 0.1% or about 0.1 to 12% (cannabinol and its amount) and the cannabinol compounds includes cannabinol, cannabidiol or tetrahydrocannabinol (THC) wherein the cannabinol is found in cannabis plant, (b) 0.01wt%-30wt% of oil phase, wherein the oil phase is selected from one or more of vegetable oil, fatty acid ethyl ester, fatty acid isopropyl ester, fatty acid glyceride and fatty acid polyethylene glycol glyceride, MCT, soybean oil, ethyl oleate, isopropyl myristate, caprylic/capric triglyceride (=MCT), or oleic acid polyethyleneglycol glyceride, (c) 0.01wt%-60wt% of surfactant  wherein the surfactant is selected from one or more of polyoxyethylene ether castor oil, polyoxyethylene hydrogenated castor oil, poloxamer, fatty acid polyethylene glycol glyceride, polyoxyethylene dehydrated sorbitol aliphatic ester, e.g., Cremophor RH40, PLURONICS F87, caprylic/capric polyethyleneglycol glyceride, Tween80 or 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Rigassi is that Rigassi does not expressly teach cannabinoid as instantly claimed. The deficiency is cured by Liang. 
2. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of ingredients.

4. The difference between the instant application and the applied art is that the applied art does not expressly teach the claimed additional oil/surfactant/co-surfactant species other than the species of the applied art. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to replace cannabinoid receptor binding naphthalene derivative of Rigassi with natural plant extract cannabidiol of Liang. 
One of the ordinary person would have been motivated to do so because 1) such replacement would have yielded no more than predictable results e.g., anti-inflammatory activity because both compounds would be equivalent in function; and 2) replacing naphthalene chemical compound with natural plant extract of cannabidiol would have had less side effects and toxicity, devoid of evidence to the contrary.  

2. Regarding the instant ranges of ingredients, they overlaps or inside the instant ranges as noted above. Accordingly, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
3. Although Rigassi/Liang does not expressly teach the formulation stabilizes cannabinoid in gastric fluid acidic environment of instant claims 22-23 and the formulation reduces the rate of transformation of the CBD into THC of instant claim 24, the combined applied art teaches the same ingredients in oral administration and overlapping amounts thereof, and thus it would implicitly stabilize cannabinoid under gastric fluid and reduce the rate of transformation of the CBD into THC in the absence of evidence to the contrary. That is, the claimed features are a natural result of the combination of elements. In this regard, please see Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art. 
4. The species of oil/surfactant/co-surfactant species other than the prior art species would be respectively equivalent and thus those species would be obvious variation, and selecting certain species is a matter of choice or design and would have yielded no more than predictable results, devoid of evidence to the contrary.  


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments and the filed Declaration have been fully considered, but are moot due to the combination of Rigassi in view of Liang. Please note that the examiner relied on plant-derived cannabinoid from Liang. 
 In light of the foregoing, applicant’s arguments are not persuasive.  
 
Conclusion
All the examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613